Case 19-11277-KHK       Doc 7     Filed 04/24/19 Entered 04/24/19 09:50:40             Desc Main
                                  Document      Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                 Alexandria
                           _____________________ Division

  In re   3518 1st Ave., LLC
                                                                Case No. 19-11277-KHK
                                 Debtor(s)
                                                                Chapter     7



                             ORDER OF DESIGNATION

                                                              7 having been entered on
          An order for relief under Title 11 U.S.C., Chapter ____
                                          April 22, 2019
  the petition filed in this case on ___________________________;  it is, therefore

                                 Susan Tanoe, Owner
          ORDERED that ____________________________             is designated by the Court to
  perform the duties imposed upon the debtor by the Bankruptcy Code. This designation
  shall remain in effect during the entire pendency of this case until altered by order of this
  Court; and it is further

          ORDERED that the Clerk mail a copy of this order to the designee, the attorney
  for the debtor, the trustee, and the United States Trustee.



  Date: ______________________
         Apr 23 2019                            _____________________________
                                                /s/ Klinette Kindred
                                                United States Bankruptcy Judge


                                                NOTICE OF JUDGMENT OR ORDER
                                                ENTERED ON DOCKET
                                                ____________________________
                                                 April 24, 2019




  [ver. 12/03]
